PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $700.00, based upon the following facts:
On or about August 24, 1977, the Department of Highways was engaged in construction activities across U. S. 119 near claimant’s house. As a result of this construction, water was blocked in the storm sewer lines, causing the same to back up *178through the basement floor drains and flood claimant’s basement. As a result, claimant’s two washing machines, dryer, tools, and furnace were damaged. In addition, claimant incurred expenses for the removal of water, mud, sludge, and other debris. The parties agree that the sum of $700.00 is a fair and equitable estimate of the damages sustained by the claimant.
The Court finds that the respondent was negligent in its construction activities, proximately causing injury to the claimant’s property, and that the respondent is liable to the claimant for damages in the amount stipulated.
Award of $700.00.